Beck, J.
(After stating the foregoing facts.) Evidently, from the allegations of the petition in this case, the plaintiff seeks to show a cause of action arising out of the tortious homicide of her husband. We do not think that when all the allegations are considered it is made to appear that the defendants committed any tortious act which has any causal relation to the death of the plaintiff’s husband. However odious such a conspiracy as that charged upon the part of the defendants may have been, and however reprehensible their conduct, the resulting product of the alleged conspiracy was not a crime under the Code of Georgia. It was a letter which subsequently went into the hands of the plaintiff’s husband, and after the reception of it he took an overdose of some narcotic or drug, from the effects of which death ensued. But we do not think that it can be charged, so as to withstand a general demurrer, that the letter which was written to and received by the decedent *685was the cause of the unfortunate man’s act in taking the drug. We say that such a fact can not be so charged as to withstand a general demurrer. Of course, such a charge can be put into words and the words can be made a part of the petition, and they may be so formulated as to make a clear, distinct statement alleged to be a fact; the idea at the time of stating it, in the mind of the pleader, may be called a fact, and may be so stated that it could be said of it that it was well pleaded, and therefore that the rule that all facts well pleaded should be taken as true should be applied. But it is not unusual that when some statement which is insisted upon as a statement of fact is contrary to natural law and universal experience, it is held to be demurrable. For instance, in the case of Southern Railway Co. v. Covenia, 100 Ga. 46 (29 S. E. 219, 46 L. R. A. 51, 52 Am. St. R. 312), where it was alleged that a child one year, eight months, and ten days old was capable of rendering services to its parent of the value of two dollars per month, it was held as a matter of law that a child of the tender years alleged was without earning capacity. And so in this case, when it is charged that the letter alleged to have been written by the defendants would, when read by the decedent, naturally result in a certain state of mind upon the part of the decedent, and that this "was known” by the defendants, we are prepared to hold that this was not such a statement of fact as will withstand a demurrer. What is termed fact is, after all, in such cases merely a conclusion of the pleader, though it is set forth as fact and put in the place of a fact among other facts joined together in laying the foundation of the plaintiff’s ease. While the state of mind produced in the decedent, and as a result of which it is charged that -he took the fatal potion, may be to some extent traceable to the reading of the letter, it can not be said Jo be the legal and natural result of the act of the defendants. It must be borne in mind that there was nothing said in the letter which could bring the writers of it within the category of those who 'advise or counsel one to commit a specific act or to take a certain line of conduct looking to the termination of the life of the one counseled, as in those decisions dealing with cases of persons advising, aiding, or abetting another to commit suicide, and holding that the one so advising or abetting may be convicted of murder, whether he be absent or present at the time of the suicide. The writers of the letter now under consideration, which it is charged had such *686direful consequences, did not advise or counsel the plaintiff’s husband to take a drug or narcotic, nor did they advise or counsel him to commit suicide. If they had advised him to commit suicide and he had then taken the drug with suicidal intent, the case of the defendants might have fallen within the class of cases above referred to. But the plaintiff, in the absence of 'any word or statement in the letter showing the intent of the writers thereof, charged that they did it with the intent to produce a certain mental effect, and that they knew what effect it would have. It is true that juries are called upon frequently to say what intention existed in the mind of a person in performing certain acts, but that is where the person whose intention was sought had performed some act the natural result of which could be foreseen. Whosoever uses a gun and shoots another, inflicting a wound from which death results, is presumed to have intended the death of the one who is shot. But in such a ease there is a natural causal connection between the shooting and the death, and the one who does the act is presumed to have intended the natural consequences thereof. But we do not -think it can be said that any one could know that the effect of a* letter containing a request for the person to whom it was addressed' /fío- resign from a certain position, and advising him to make no inquiry as to the reasons for the demand, would be to cause him to adopt, any particular line of conduct, whether the person receiving the letter was sane or insane. If the defendants in this case were guilty of the tortious homicide of the decedent, they were guilty of murder, because the homicide was committed with the circumstances all indicating malice aforethought. But does any one believe for an instant that the defendants should be held to be guilty of murder under the statutes of Georgia, under the facts alleged in this petition, as in the ease of one who aids and abets and counsels a suicide, where suicide upon the part of the one advised and counseled follows? Suppose that a grand jury should return an indictment charging A with the offense of murder, for that A, being the son of B, who was a wealthy man, for the purpose of causing his father’s death, knowing that the latter was of a nervous and excitable temperament and that he loved his -son even in excess of the usual measure of paternal affection, and that it would break his heart should the son commit any act that was dishonorable or which exposed the son to public hatred or contempt, had written a letter to his father threatening at once to begin a *687career of notorious shamelessness, and, knowing that this letter would cause such a shock to the father as to result in his immediate death, had caused it to be delivered into the hands of his father, with intent that it should cause the father’s death, and that the father upon reading it had immediately died of a broken heart; and that all this was done with malice aforethought, contrary to the laws, etc. Would this court hold for an instant, in case the judge of the trial court should overrule a demurrer to such an indictment, that the judgment should be permitted to stand, for that all facts well pleaded are admitted, and that the facts here pleaded show a wrongful and a malicious homicide? We think that this question answers itself and answers.it in the negative,-and that the supposed case, legally viewed, is a close parallel to the case under consideration. I do not think that it could be successfully charged, so as to uphold an indictment, that A illegally and wrongfully pursued a course of conduct which was calculated to break the heart of B, that the breaking of the heart of B was the known and natural consequence of A’s conduct, that B’s heart did break as the result of A’s conduct, that B then and there died, and that A had pursued that course of conduct with m,alice aforethought, intending to break B’s heart, and that he was guilty of murder. Mere positiveness of the terms alleging the psychological results which we have set forth above would not prevent the court from holding, upon demurrer, that the results charged could not have been the known and natural results of the acts charged against the accused; although it might be different if it were charged that A had advised B to kill himself by shooting himself with a pistol or by taking poison. For there the accused would have been counseling and advising, the commission of a physical act which it might be said would naturally and probably have tended to produce certain results. We are of the opinion, that, in the present state of our knowledge concerning the laws governing the operation of the mind, it can not be asserted that 'any particular state of mind would naturally result on the part o.f a person who received a communication from another person, or that the communication would have the effect of causing the person receiving it to perform any certain physical act, in the absence of suggestion, advice, or counsel that he should do that particular act.

Judgment reversed.


All the Justices concur, except Lumphin, J., disqualified.

Fish, C. J., and Hill, J., concur in the judgment.